DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 22 December 2020 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For convenience, independent claim 1 and dependent claim 4 are reproduced below.

    PNG
    media_image2.png
    502
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    362
    624
    media_image3.png
    Greyscale

As can be seen above, claim 1 has been amended so to recite a “wherein” clause, further limiting the “hybridization composition”.  As stated therein:  “wherein the hybridization composition results in the isolation of the poly(A) nucleic”.  It is noted that one has only added a compound to “a nucleic acid containing sample”.  No separation of components of the mixture has occurred, and will not occur until step (b).    It is less than clear as to how one has achieved “isolation of the poly(A) nucleic acids while reducing carry-over of non-poly(A) nucleic acid” when one has only added additional reagents to the sample mixture.
In addition to the above, it is noted that dependent claim 4 comprises a Markush group, and then seemingly nullifies same with a following “wherein” clause.  As stated therein:
the tetraalkylammonium salt is selected from tetraethylammonium chloride (TEAC), tetramethylammonium chloride (TMAC), tetramethyl ammonium nitrate (TMAN), tetraethylammonium bromide (TEAB) and tetramethylammonium bromide (TMAB); and wherein the tetraalkylammonium salt is tetramethylammonium bromide.

It is less than clear as to whether or not one is to actually be able to select the tetraalkylammonium salt from TEAC, TNAC, TMAN, TEAB, and TMAB, or whether it is only tetramethylammonium bromide (TMAB). 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claim(s) 1-14, 17-20, and 24-33 are rejected under 35 U.S.C. 103 as obvious over US 6,812,341 (Conrad) in view of US 2011/0287038 A1 (Slawin et al.) and US 2004/0023226 A1 (Ozkan).

Claim interpretation.
As a result of amendment, claim 4 now recites both a Markush group which comprises five different compounds, as well as a new “wherein” clause that may negate the Markush group.  As indicate above in the rejection of claims under 112(b), it is less than clear as to whether or not the claim is to be construed as encompassing the Markush group.  In the event that the claim is to be construed as encompassing, in the alterative, any of the listed chemicals (TEAC, TMAC, TMAN, TEAB, and TMAB), the following rejection is applied.

Conrad discloses and claims a “High Efficiency mRNA Isolation Methods and Compositions”.  Attention is directed to claims 1, 6, and 14.
1. A method for purifying poly(A) mRNA from a sample in a manner that reduces rRNA carryover comprising: 
a) incubating a composition comprising: 
     i) the sample, wherein the sample includes poly(A) mRNA; 
     ii) a poly(dT) or poly(U) nucleic acid molecule; and 
iii) tetramethylammonium chloride (TMAC) or tetraethylammonium chloride (TEAC), under conditions allowing poly(A) mRNA to hybridize with the poly(dT) or poly(U) nucleic acid molecule and inhibiting partial hybridization of the poly(A) mRNA to any rRNA that may be present in the sample; and 
b) isolating the poly(dT) or poly(U) nucleic acid molecule and the hybridized poly(A) mRNA; 
wherein rRNA carryover is reduced. 


14. The method of claim 1, wherein the final concentration of the TMAC and/or TEAC in the composition is between about 1.0 M and about 3.0 M.

As evidenced above, Conrad teaches and claims isolation of poly (A) mRNA via hybridization to poly (T) or poly (U) wherein one uses TMAC and/or TEAC at concentrations “between about 1.0 M and 3.0M.”  
Conrad, column 1, second paragraph, teaches that an “original procedure” was one where total RNA was applied to a column comprising oligo-dT, that the poly (A) RNA in the total RNA sample bound to the complementary sequence, and was subsequently subjected to “washing” followed with “elution of mRNA”. Such teachings are deemed to fairly meet limitations newly added to claim 1, as well as limitations already present in claims 15 and 27.  The aspect of one using a washing step prior to elution of the poly(A) RNA would clearly result in “reducing carry-over of non-poly(A) nucleic acid”- a newly added limitation to both claim 1 and claim 27.

Conrad has not been found to teach using combinations of both a sodium salt and a quaternary ammonium salt, e.g., tetraethylammonium chloride (TEAC), tetramethylammonium chloride (TMAC), tetramethylammonium nitrate (TMAN), tetraethylammonium bromide (TEAB) and/or tetramethylammonium bromide (TMAB).

Slawin, beginning at page 26, left column, last paragraph, disclose a “Nucleic Acids” aspect to their invention.
Slawin et al., at paragraph [0259], teach performing hybridization reactions that comprise both a sodium salt (NaCl, sodium chloride) and “tetramethylammonium chloride (TEAC) where the sodium chloride component can be present at a concentration from “about 0.02 M to about 0.5 M”.  As stated therein:
[0259] Stringent conditions may comprise low salt and/or high temperature conditions, such as provided by about 0.02 M to about 0.5 M NaCl at temperatures of about 42 degrees C. to about 70 degrees C. It is understood that the temperature and ionic strength of a desired stringency are determined in part by the length of the particular nucleic acid(s), the length and nucleobase content of the target sequence(s), the charge composition of the nucleic acid(s), and the presence or concentration of formamide, tetramethylammonium chloride or other solvent(s) in a hybridization mixture. (Emphasis added)

The aspect of using NaCl at a concentration range of 50 mM to 500 mM in a hybridization buffer/solution/composition is deemed to fairly suggest the claimed range of “50 mM to 500 mM”, and the derivations thereof.
The aspect of Slawin et al., teaching that stringent conditions for hybridization can include not only a range of concentrations of sodium salt (NaCl), but also “the presence or concentration of…tetramethylammonium chloride” is deemed to fairly suggest incorporating both in the same buffer, as well as teaching the use of such reagents in the recited ranges of concentration.  
Slawin et al., in paragraph [0260], also teach that the various concentration ranges and compositions used may be adjusted.  As disclosed therein:
[0260] It is understood that these ranges, compositions and conditions for hybridization are mentioned by way of non-limiting examples only, and that the desired stringency for a particular hybridization reaction is often determined empirically by comparison to one or more positive or negative controls. Depending on the application envisioned varying conditions of hybridization may be employed to achieve varying degrees of selectivity of a nucleic acid towards a target sequence.  (Emphasis added)


Attention is also directed to Ozkan, at paragraph [0012], who teach that their system can be used for the isolation of RNA.  As stated therein:
[0012] Immobilized systems according to the invention can be used for the actual analysis (analysate characterizing) as well as for the preparation of a sample, for instance for separating specific analysate components by solid-phase binding from a complex mixture, e.g. of genomic DNA from blood samples or RNA etc or for instance for enrichment at the solid phase, e.g. by enzymatic methods.  (Emphasis added)

Ozkan, at paragraph [0016], teaches the use of innumerable salts over a variety of ranges of concentration and that such salts can be used as “mixtures.”  As disclosed therein:
[0016] The total concentration of the dissolved salt in the solution is suitably in the range from 0.1 to 6 M, preferably in the range from 0.1 to 3 M. The salt may be selected from the group comprised of "MgCl2, CaCl2, NaCl, KCl, LiCl, NH4HCO3, NaHCO3, Na2CO3, NH4Cl, NaHPO4, NaPi, NH4AC, NaAc, KAc, Tris HCl, HCl, Tris base, KHSO4, K2S2O5, tetraethylammonium chloride, MOPS, HEPES, succinic acid, diethanolamine, ethanolamine, NaHCO3 /NaCl/EDTA, PBS, TAE, bisulfite, Na borate and mixtures of these substances".  (Emphasis added)

Acknowledgement is made of claims 2, 4, 6, 9, 13, 29, 30, and 33 reciting multiple, overlapping, narrow ranges of concentration for the sodium salt and/or the quaternary ammonium salt, that fall within the disclosed ranges of same in the prior art. Such narrowing of ranges is deemed to be a matter of routine optimization and/or an obvious design choice as a review of the disclosure fails to find where an unexpected result had been achieved with each of the ranges. 

Acknowledgement is made of claims 10 and 11 reciting a step of “sequencing the isolated poly(A)” nucleic acid molecules.  It is noted that the act of “sequencing” is not defined in terms of any particular assay (method steps) and as such, has been construed as encompassing sequencing-by-hybridization. Given such an interpretation, the act of the mRNA hybridizing to a 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-14, 17-20, and 24-33 are rejected under 35 U.S.C. 103 as obvious over US 6,812,341 (Conrad) in view of US 2011/0287038 A1 (Slawin et al.) and US 2004/0023226 A1 (Ozkan).

Claims 15, 16, 20, 21, 22, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,812,341 (Conrad) in view of US 2011/0287038 A1 (Slawin et al.) and US 2004/0023226 A1 (Ozkan) as applied to claims 1-14, 17-20, and 24-33 above, and further in view of US 2008/0003143 A1 (Bonwit et al.).
See above for the basis of the rejection as it pertains to the disclosures of Conrad and Slawin et al.

Neither Conrad, Slawin et al., nor Ozkan have been found to teach using magnetic particles as well as washing the bound poly(A) RNA and eluting same from such particles.

Bonwit et al., in paragraphs [0080] and [0081], teach using magnetic beads to isolate poly(A) mRNA, the washing of the bound poly(A) RNA and eluting same from the beads/particles.  As disclosed therein:
For example, a sample well may contain a lysis buffer to facilitate the breakdown of the sample and release the desired analyte, e.g., an mRNA transcript with a selected A magnetic bead, coated with an analyte binding molecule, e.g., an oligo dT, is contacted with this sample under incubation conditions in which the bead surface molecules pick up mRNA transcripts by binding to the transcript with polyA tails. After this binding period, the bead is transported to an adjacent intermediate wash well, where non-specifically bound material is removed as the bead is rotated within the wash well. (Emphasis added)

[0081] With the lysis solution effectively removed from the bead, the bead and the bound transcripts are transported to an adjacent processing well containing an elution buffer that causes the analytes to be released from the object. This procedure has thus successfully isolated/purified transcripts from a cell lysis mixture. With the purification process complete, the bead is then returned to the sample well, leaving a purified solution of analytes in the processing well.  (Emphasis added)


In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Conrad and Slawin et al., to have incorporated the use of magnetic particles as such would have enhanced the ability to isolate the bound mRNA from the remainder of the sample.  It would have also been obvious to said ordinary artisan to have incorporated a wash and elution step as the first would have removed any contaminants that happened to have been bound to the magnetic particles, and the later would also allowed for the isolation of the poly(A) mRNA from its solid support, therein allowing it to be used in various assays.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 15, 16, 20, 21, 22, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,812,341 (Conrad) in view of US 2011/0287038 A1 (Slawin et al.) and US 2004/0023226 A1 (Ozkan) as applied to claims 1-14, 17-20, and 24-33 above, and further in view of US 2008/0003143 A1 (Bonwit et al.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,812,341 (Conrad) in view of US 2011/0287038 A1 (Slawin et al.) and US 2004/0023226 A1 (Ozkan) as applied to claims 1-14, 17-20, and 24-33 above, further in view of US 2008/0003143 A1 (Bonwit et al.) as applied to claims 1-14, 17-20, and 24-33 above, and further in view of US 2010/0179310 A1 (Kamme et al.).

See above for the basis of the rejection as it pertains to the disclosures of Conrad, Slawin et al., Ozkan, and Bonwit et al. 

Neither Conrad, Slawin et al., Ozkan, nor Bonwit et al., have been found to teach performing “Next Generation Sequencing” of RNA.

Kamme et al., at paragraph [0052], teach performing any of a variety of forms of analysis of isolated RNA, including “next generation sequencing”.  As stated therein:
The identified cell may be lysed, for example, by irradiating it with a laser pulse sufficient to lyse the targeted cell. Medium can be collected, for example, by aspiration, and the RNA released into the medium may be profiled, for example, using RT-PCR, quantitative RT-PCR, microarray analysis, next generation sequencing, Nanostring technology, Quantigene assay (Panomics, Fremont, Calif.), Quantiplex assay (Panomics) or any other suitable methodology. A comparison of the expression data from responsive cells and non-responsive cells can permit, for example, the identification of the mRNA(s) and corresponding protein(s) that are responsible for the responsiveness to the added ligand.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art to have modified the combined teachings of Conrad, Slawin et al., Ozkan, and Bonwit et al., so to include “next generation sequencing” as such would have allowed the ordinary artisan the ability to readily identify the poly(A) mRNA in the sample.
In view of the well-developed state of the art, the intense interest in genomics, and the direct applicability of the disclosed methods, said ordinary artisan would have both been amply motivated and would have also had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,812,341 (Conrad) in view of US 2011/0287038 A1 (Slawin et al.) and  US 2004/0023226 A1 (Ozkan) as applied to claims 1-14, 17-20, and 24-33 above, and further in view of US 2008/0003143 A1 (Bonwit et al.) as applied to claims 1-14, 17-20, and 24-33 above, and further in view of US 2010/0179310 A1 (Kamme et al.).

Response to argument
Applicant’s representative, at pages 13-27 of the response of 22 December 2020, hereinafter the response, traverses the rejection of claims under 35 USC 103(a).  
At page 14 of the response said representative asserts:
Without acquiescing to the propriety of the rejections and solely to expedite allowance of the claims, claims 1 and 27 are amended to further distinguish the methods disclosed in Slawin and Ozkan. According to amended claims 1 and 27, the hybridization composition results in the isolation of the poly(A) nucleic acids while reducing carry-over of non-poly(A) nuclei acid. Slawin is silent on reducing carry-over non-poly(A) nucleic acid in a method for isolating a poly(A) nucleic acid. Moreover, amended claims 1 and 27 include the step (d), releasing poly(A) nucleic acids form the washed hybrids. The technology of Ozkan is based on permanently immobilizing nucleic acids (to a non-polymeric material) and thus does not allow releasing the nucleic acids.  (Emphasis in original)

The above argument has been considered and have not been found persuasive.  As an initial matter, it is noted that the rejection was not based on only the disclosures of Slawin et al., and Ozkan.  Rather, the rejection was based on the combined teachings of US 6,812,341 (Conrad) in view of US 2011/0287038 A1 (Slawin et al.) and  US 2004/0023226 A1 (Ozkan). As 
At pages 16-21 of the response said representative presents argument traversing the rejection as if the primary reference was Slawin et al., when in fact the primary reference is Conrad.
At page 20 of the response argument is presented that Slawin is not analogous art.  As asserted to therein:
As discussed above, Slawin concerns treating a solid tumor in a subject in need thereof by activating an immune response against a tumor antigen. This is a different field of endeavor as the claimed invention, which relates to isolating poly(A) nucleic acid from a nucleic acid containing sample. Thus, Slawin is not an analogous prior art under (1). In addition, the cited section in paragraph [0259] of Slawin relates to establishing “stringent conditions” for nucleic acid hybridization, which are used in Slawin in relation to the co-stimulatory polypeptide molecule CD40.

The above argument has not been found persuasive as Slawin does teach explicitly of a method for isolating mRNA, which is recognized as that RNA which comprises a poly(A) tail/segment.  In support of this position, attention is directed to paragraph [0258] of Slawin.  As stated therein:
isolating a nucleic acid, such as a gene or a nucleic acid segment thereof, or detecting at least one specific mRNA transcript or a nucleic acid segment thereof, and the like.  (Emphasis added)

In view of the above showing, one of ordinary skill in the art at the time of the invention would appreciate that the method of Slawin not only allows for more accurate binding of target nucleic acids, but that the target can be mRNA (poly(A) RNA), be it of a specific gene/transcript, “and the like”, e.g., a population of mRNAs.

At page 22 of the response said representative asserts:
Therefore, Ozkan does not relate to the field of endeavor of the present invention (or Conrad), i.e. isolating a poly(A) nucleic acid from a nucleic acid containing sample. Rather, Ozkan discloses methods for immobilizing (i.e. permanently fixing via covalent linkage - see [0009]) nucleic acids - without any preference for particular species of nucleic acid types - let alone a poly(A) nucleic acid. Thus, Ozkan neither relates to the same field as the present invention nor is it reasonably pertinent to the problem faced by the present.

The above argument has been considered and has not been found persuasive.  As noted above Ozkan, at paragraph [0012], who teach that their system can be used for the isolation of RNA.  As stated therein:
[0012] Immobilized systems according to the invention can be used for the actual analysis (analysate characterizing) as well as for the preparation of a sample, for instance for separating specific analysate components by solid-phase binding from a complex mixture, e.g. of genomic DNA from blood samples or RNA etc or for instance for enrichment at the solid phase, e.g. by enzymatic methods.  (Emphasis added)

As is evidenced above, the method of Ozkan can be used for “preparation of a sample”, which includes the separation of RNA from a “complex mixture”.
In addition to the above, the aspect of one separating RNA from a “complex mixture” is deemed to also fairly suggest that one can be “reducing carry-over of non-poly(A) nucleic acid”. 

At page 23 of the response said representative asserts:
Ozkan contains no disclosure of the claimed combination (i.e., NaCl and tetraethylammonium chloride). On the contrary, in the examples salts are used separately (see Example 7) or MgCl2 is used with NaCl (see Example 1). Ozkan provides no incentive to the skilled person to use tetraethylammonium chloride in combination with NaCl - let alone at the defined concentration ranges or for the purpose of isolating a poly(A) nucleic acid.

The above argument has been considered and has not been found persuasive for as noted above at paragraph 34, Ozkan, at paragraph [0016], teaches the use of innumerable salts over a variety of ranges of concentration and that such salts can be used as “mixtures.”  As disclosed therein:
[0016] The total concentration of the dissolved salt in the solution is suitably in the range from 0.1 to 6 M, preferably in the range from 0.1 to 3 M. The salt may be selected from the group comprised of "MgCl2, CaCl2, NaCl, KCl, LiCl, NH4HCO3, NaHCO3, Na2CO3, NH4Cl, NaHPO4, NaPi, NH4AC, NaAc, KAc, Tris HCl, HCl, Tris base, KHSO4, K2S2O5, tetraethylammonium chloride, MOPS, HEPES, succinic acid, diethanolamine, ethanolamine, NaHCO3 /NaCl/EDTA, PBS, TAE, bisulfite, Na borate and mixtures of these substances".  (Emphasis added)

Clearly, the aspect of the prior art teaching explicitly of one using “mixtures of these substances”, and wherein the “substances” include NaCl and tetraethylammonium chloride, such is deemed to fairly subset using these two substances in a common mixture, and to be using such a mixture for the isolation of RNA.  As noted above Ozkan, at paragraph [0012], teach that their system can be used for the isolation of RNA.  As stated therein:
[0012] Immobilized systems according to the invention can be used for the actual analysis (analysate characterizing) as well as for the preparation of a sample, for instance for separating specific analysate components by solid-phase binding from a complex mixture, e.g. of genomic DNA from blood samples or RNA etc or for instance for enrichment at the solid phase, e.g. by enzymatic methods.  (Emphasis added)



At page 25 of the response said representative asserts:
Finally, Applicant submits that Ozkan is silent on isolating the poly(A) nucleic acids while reducing carry-over of non-poly(A) nucleic acid but generically refers to “enrichment at the solid phase” (see paragraph [0012]). Therefore, the independent method claims are in further features distinct from Ozkan.

The above argument has been considered and has not been found persuasive.  While agreement is reached in that Ozkan does not teach isolation of poly(A) RNA, this reference was not relied upon for teaching such a limitation.  Rather, Ozkan was relied upon for teaching not only the isolation of RA, but that one can use mixtures of sodium chloride (sodium salt, NaCl) in a common mixture with tetraethylammonium chloride.  The primary reference, Conrad, however, was relied upon for disclosing and claiming the isolation of poly (A) mRNA via hybridization to poly (T) or poly (U) wherein one uses TMAC and/or TEAC at concentrations “between about 1.0 M and 3.0M.”  
It is further noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

At page 26 of the response said representative asserts:
As demonstrated above, the claims are distinct from the cited art and thus, the cited art does not teach or suggest the combination of salts for the purpose of the claimed invention, including reducing carry-over of non-poly(A) nucleic acid.

The above argument has not been found persuasive for as set forth above, the prior art does teach explicitly of isolating poly(A) RNA, and the use of “mixtures of these substances
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejections of claims under 35 USC 103(a) are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0288895 A1 (Ader et al.), at paragraph [0040], teach performing “sequencing-by-hybridization” and that means for doing so are commercially available.  As stated therein:
[0040] The target gene RNA and DNA polynucleotide molecules (Table 1, SEQ ID NO:1-120) are sequenced by any number of available methods and equipment. Some of the sequencing technologies are available commercially, such as the sequencing-by-hybridization platform from Affymetrix Inc. (Sunnyvale, Calif.) and the sequencing-by-synthesis platforms from 454 Life Sciences (Bradford, Conn.), Illumina/Solexa (Hayward, Calif.) and Helicos Biosciences (Cambridge, Mass.), and the sequencing-by-ligation platform from Applied Biosystems (Foster City, Calif.), as described below.  (Emphasis added)

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634